Case 1:19-cv-03956-FB-CLP Document 9 Filed 08/07/19 Page 1 of 2 PageID #: 32




Jacob Z. Weinstein, Esq.                                                  Israel D. Weinstein, Esq.*
Direct: 646-450-3484                                                           Direct: 212-810-2143
E-Mail: Jacob@WeinsteinLLP.com                                   E-Mail: Israel@WeinsteinLLP.com
                                                                        *Also Licensed In New Jersey
                                          August 7, 2019

Via ECF
Senior Judge Frederic Block
United States District Court
Eastern District of New York
225 Cadman Plaza E.
Brooklyn, NY 11201
                               Re:     Hikind v. Acasio-Cortez
                                       19-cv-3956 (FB) (CLP)

Your Honor:

             We represent the Plaintiff, Dov Hikind, in the above-mentioned action. Pursuant
to Your Honor’s Individual Rule (2) (A), we are requesting a pre-motion conference to file a
Rule 12(c) Motion for Judgement on the Pleadings and Rule 12(f) Motion to Strike.

                Today, August 7, 2019, Defendant filed an Answer which obviates any issue of
fact from this matter. Defendant admitted she is a public official who uses the @AOC account
on Twitter for her public office; admitted that she blocked Plaintiff; and admitted that Plaintiff is
unable to participate in discussion with Defendant because of Defendant’s blocking. See Dkt.
No. 8 at ¶¶ 2, 3, 4, 8, 9, 27, 32, and 35.

               Rule 12(c) of the Federal Rules of Civil Procedure provides that "[a]fter the
pleadings are closed — but early enough not to delay trial — a party may move for judgment on
the pleadings." A motion for judgment on the pleadings is governed by "the same standard" as a
motion to dismiss under Rule 12(b)(6). Hayden v. Paterson, 594 F.3d 150, 160 (2d Cir. 2010)
(quoting Johnson v. Rowley, 569 F.3d 40, 43 (2d Cir. 2009) (per curiam)); accord L-7 Designs,
647 F.3d at 429. The Court therefore accepts all of the non-movant's factual allegations as true
and draws all reasonable inferences in the non-movant's favor. Bell Atl. Corp. v. Twombly, 550
U.S. 544, 555, 127 S.Ct. 1955, 167 L.Ed.2d 929 (2007). "A grant of a motion pursuant to Rule
12(c) is proper `if, from the pleadings, the moving party is entitled to judgment as a matter of
law.'" Dargahi v. Honda Lease Trust, 370 Fed. Appx. 172, 174 (2d Cir. 2010) (summary order)
(quoting Burns Int'l Sec. Servs., Inc. v. Int'l Union, 47 F.3d 14, 16 (2d Cir. 1995) (per curiam)).

               The Second Circuit has explicitly stated “that the First Amendment does not
permit a public official who utilizes a social media account for all manner of official purposes to



                   68-15 Main Street - Second Floor - Flushing, NY 11367
Case 1:19-cv-03956-FB-CLP Document 9 Filed 08/07/19 Page 2 of 2 PageID #: 33
Hikind v. Acasio-Cortez
19-cv-3956 (FB) (CLP)
Plaintiff’s Request for a Pre-Motion Conference


exclude persons from an otherwise-open online dialogue because they expressed views with
which the official disagrees.” Knight First Amendment Institute, et. al., v. Donald
J. Trump, et. al., No. 18-1691-cv, slip op. at *4 (2d Cir. 2019) (decided July 9, 2019). Twitter is
an interactive space which is a designated public forum. Knight First Amendment Institute v.
Trump, 302 F. Supp. 3d 541, 574 (S.D.N.Y. 2018). The Second Circuit further concluded that
the “various workarounds” to see blocked tweets does not allow for a side-step of the First
Amendment. See Knight First Amendment Institute, No. 18-1691-cv, slip op. at *11 (2d Cir.
2019).

                  The Supreme Court of the United States has stated that “as a general matter the
First Amendment prohibits government officials from subjecting an individual to retaliatory
actions . . . for speaking out” Hartman v. Moore, 547 U.S. 250,256 (2006). Plaintiff is clear
critic of Defendant’s political positions and has been blocked from Defendant’s twitter account
due to this criticism. As a matter of law, Plaintiff is entitled to prevail against Defendant for
violating the First Amendment.

                Importantly, Defendant’s claimed affirmative defenses all fail as a matter of law
Defendant’s own admissions evince Mr. Hikind’s standing; process was properly and absolutely
completed upon Congresswoman Ocasio-Cortez; and; the Complaint clearly articulates the facts
in this matter which relief should be granted. The improper defenses brought by Defendant
should be stricken under Rule 12(f).

                 As such, Plaintiff respectfully requests a pre-motion conference relating to
Plaintiff’s filing of a Rule 12(c) Motion for Judgment on the Pleadings as well as a Rule 12(f)
Motion to Strike.


                                                             Respectfully submitted,


                                                             _______________________
                                                             Jacob Z. Weinstein


CC: Defendant’s Counsel (via ECF)
